Citation Nr: 1427855	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of an eye injury and, if so, whether service connection for a bilateral eye disorder is warranted.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee scar.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, June 2010, and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.     

In June 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence and argument in support of her claims on appeal and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as shown on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated from March 2012 to January 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the agency of original jurisdiction (AOJ) has not had an opportunity to consider such evidence, as the Board herein reopens the Veteran's claim for service connection for residuals of an eye injury, which is completely favorable, there is no prejudice to her in the Board proceeding with a decision on such issue at this time.  Moreover, as the merits of all of her claims for service connection are being remanded, the AOJ will have an opportunity to consider the newly associated records in the readjudication of such claims so that no prejudice results to the Veteran in the Board considering such records for the limited purpose of issuing a thorough and comprehensive remand. 

The issues of entitlement to service connection for an eye disorder, a cervical spine disorder, a right knee disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2002, the RO denied service connection for residuals of an eye injury.

2.  Evidence added to the record since the final September 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of an eye injury.  



CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service connection for residuals of an eye injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an eye injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of entitlement to service connection for residuals of an eye injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that she has a bilateral eye disorder as a result of her in-service duties of welding.  Specifically, she claims that she had flash burn injuries to her eyes, which has led to her having black floaters since that time.  

The claim for service connection for an eye disorder was originally denied in a September 2002 rating decision.  At the time of such decision, the Veteran's service treatment records were of record, which reflected a burn injury to the left eye from a curling iron in August 1984.  However, the RO noted that the Veteran had failed to report to her scheduled VA examination or provide evidence showing that she was presently suffering from residuals of a burn injury to her eyes or that such was related to an in-service injury, disease, or event.  Consequently, the RO determined that, although there was treatment in service for an eye injury, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by post-service records.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In September 2002, the Veteran was advised of the decision and her appellate rights. However, no further communication regarding her claim of entitlement to service connection for residuals of an eye injury was received until July 2008, when VA received her application to reopen such claim. Therefore, the September 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of an eye injury was received prior to the expiration of the appeal period stemming from the September 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 2002 rating decision, additional evidence consisting of the Veteran's statements to include those offered at the July 2012 Board hearing, private and VA treatment records, and a January 2009 VA examination report have been received.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran's claim was previously denied, in part, on the basis that there was no evidence that she was suffering from residuals of a burn injury to her eyes or that such was related to an in-service injury, disease, or event.  Since such time, the additional evidence reflects diagnoses of current bilateral eye disorders.  Furthermore, while the January 2009 VA examiner offered a negative nexus opinion, the Veteran provided testimony at her Board hearing that she has had black floaters continuously since service, which she attributed to her flash burns while welding in service.

The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for residuals of an eye injury.  Justus, supra.  Thus, given the evidence demonstrating a current bilateral eye disorder as well as the Veteran's lay statements concerning her current eye symptoms and incidents in active duty service, in accordance with Shade, the evidence received since the September 2002 rating decision is new and material.  Specifically, such evidence is not redundant of evidence previously of record in September 2002, and relates to the unestablished fact of whether the Veteran's has a current eye disorder that was incurred in or aggravated in service.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the issue of entitlement to service connection for residuals of an eye injury is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for residuals of an eye injury is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regard to the eye disorder claim, the Veteran contends that she had flash burn injuries to her eyes from welding in service, and currently has chronic "black floaters" and vision problems since those incidents.  (June 2012 Board hearing).  Service treatment records also indicate that the Veteran was treated for eye burns in service.  (August 1984 service treatment record).  In a January 2009 VA examination report, the VA examiner found that the Veteran had presbyopia and slight bilateral astimia.  The VA examiner opined that the blurred vision was due to refractive error and developing presbyopia and not due to or the result of service.

The Board notes that generally, congenital or developmental defects, including refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Refractive error of the eye is considered a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the instant case, it does not appear that the January 2009 VA examiner provided an opinion consistent with such legal authority or offered a rationale for his opinion.  Therefore, the Veteran should be afforded another VA examination to determine whether there are any current eye disorders, including "black floaters," related to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's cervical spine disorder, the record reflects current diagnoses of cervical curvature with kyphotic angulation, disc bulging, herniation, mild foraminal stenosis and radial tear (July 2008 MRI report by Dr. S. Winter).  The Veteran alleges that such developed secondary to her service-connected lumbar spine disability.  She alternatively contends that it developed due to the strain of welding in service, including bending over and wearing a heavy welding helmet.  (June 2012 Board hearing).  In light of the current diagnoses of a cervical spine disorder and the Veteran's allegations regarding her in-service duties and the impact her back disability has on her neck, the Board finds that a VA examination with an opinion is necessary to decide the claim.  

Pertaining to the Veteran's claim for service connection for a right knee disorder, the Board notes that, while she indicated that she did not have a physical injury to the right knee in service, such disorder developed as a result of a left knee disorder.  In this regard, the Board observes that the Veteran is currently service-connected for a left knee scar; however, service connection has been denied for residuals of a left knee injury.  Current VA medical records document right knee treatment, including a January 20, 2010 record of a prior MRI showed cartilage loss, chondromalacia and bone edema.  In light of the Veteran's current right knee disorder and her service-connected scar of the left knee, the Board finds that a VA examination with an opinion is necessary to decide the claim.  

Pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran contends that she developed such due to the hostile work environment she encountered as a female welder in the Navy.  

In regard to the PTSD component of the Veteran's claim, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

In March 2011, the Veteran underwent a VA examination and received Axis I diagnoses of major depressive disorder and PTSD, and an Axis II diagnosis of borderline personality disorder.  The examiner provided a detailed history of the Veteran's psychiatric history and noted that the Veteran had a history of pre- and post-military trauma.  He also reported that such far exceeded the experience the Veteran had in the military in terms of intensity and duration.  In this regard, the examiner acknowledged that, although sexual harassment can be deemed stressful, it is not often classified as trauma, and the physical injuries she received as a result of actions by her shipmates as well as the general atmosphere of threat and animosity could qualify as a potentially traumatic event.  Ultimately, the examiner concluded that, given the large number of symptoms of PTSD and depression that are caused by factors other than military stressors, it can be concluded that it is less likely than not that the Veteran's current distress and impairment are caused by or the result of her military service.  Rather, it was more likely than not that the Veteran's current impairment and difficulties in functioning are caused by or a result of her pre-military and post-military history of trauma.  

In light of the examiner's determination that the Veteran's psychiatric problems may have pre-existed her military service, the Board finds that an addendum opinion is necessary to address the presumption of soundness. 

Also, the Board notes that the Veteran has been unclear as to whether she is claiming to have been sexually assaulted in service as her PTSD stressor.  In an April 15, 2010 VA medical record and at the March 2011 VA examination, she advanced such contention; however, at her June 2012 Board hearing, she denied an in-service sexual assault.  However, she has consistently contended that she experienced personal assaults during service as a result of sexual harassment and physical assault (as part of her hostile work environment).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did. It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged. Therefore, evidence from sources other than her service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  Therefore, in offering an opinion, the examiner should specifically consider whether the Veteran has PTSD related to a personal assault, as corroborated by alternative sources of evidence, to include behavioral changes.

In regard to all claims on appeal, during her June 2012 Board hearing, the Veteran reported that she receives Social Security Administration (SSA) disability benefits, based on all her claimed disorders.   Neither a decision regarding this award nor any of the medical records used in the decision is associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

The Veteran currently receives VA treatment through the Albany VA medical center and the most recent treatment records are dated in January 2014 (in the Virtual VA claims file).  The Veteran has also reported past treatment at other VA medical centers, including Connecticut, New York and Bay Pines.  The claims file indicates that VA medical records from all these facilities have been associated with the claims file.  However, it is unclear whether the Veteran received more treatment at any of these facilities. Therefore, while on remand, VA treatment records from the Albany VA medical center dated from January 2014 to the present (as well as any outstanding records from the other VA medical centers) should be obtained for consideration in the appeal.

Finally, during her June 2012 Board hearing, the Veteran reported that she also received workers' compensation for her claimed cervical spine disorder.  The record further shows that the Veteran has had numerous private medical providers, including a Dr. Pelletier (October 4, 2009 VA medical record), cervical spine surgery from St. Peter's (January 17, 2014 VA medical record), treatment at non-VA psychiatric institutions (April 15, 2010 VA medical record), treatment at St. Mary's hospital (October 9, 2009 VA medical record) and possible treatment following two post service motor vehicle accidents - in 1999 and April 2010, with subsequent spinal surgeries (November 16, 2009 VA medical record, April 15, 2010 VA medical record and August 2011 VA examination).  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated her for the claimed disorders.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should also be given an opportunity to identify any non-VA healthcare provider who treated her for the claimed disorders, including Dr. Pelletier, St. Peter's, non-VA psychiatric institutions, St. Mary's Hospital, treatment following her motor vehicle accidents and her workers' compensation records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  (A) The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

(B) The AOJ should also obtain VA treatment records from the Albany VA medical center dated from January 2014 to the present (and any other relevant VA medical records, if such records exist, from the Connecticut, New York and/or Bay Pines VA medical centers not already associated with the claims file).  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her current bilateral eye disorder(s).  The claims file, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must identify all left and/or right eye disorders found to be present.  

   If a refractive error of the eye(s) is diagnosed:

(A)  The examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed refractive error of the eye is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed refractive error of the eye is a disease, was it aggravated beyond the natural progression during her military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

      For all other diagnosed right and/or left eye disorders:

The examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include 

In rendering the requested opinions, the VA examiner should consider the medical and lay evidence of record, to specifically include the Veteran's reports of flash burns in service and her contention that she has had "black floaters" since service.  A rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her current cervical spine and right knee disorders.  The claims file, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Cervical spine disorder

(A)  The examiner should identify all cervical spine disorders found to be present.  

(B)  For each currently diagnosed cervical spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include her in-service duties related to welding (i.e., bending over while welding in service and wearing a 10 pound welding mask).   

(C)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran manifested arthritis of the cervical spine within one year of her discharge in October 1986 (i.e., by October 1987) and, if so, the examiner should describe the manifestations.

(D)  For each currently diagnosed cervical spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is caused OR aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine.

If the examiner finds that the Veteran's cervical spine disorder was aggravated by her service-connected lumbar spine disability, he/she should determine, if possible, to what extent it was aggravated (permanently worsened) beyond the natural progression of the disorder. 

Right knee disorder

(A)  The examiner should identify all right knee disorders found to be present.  

(B)  For each currently diagnosed right knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is caused OR aggravated by the Veteran's service-connected left knee scar.  The examiner is specifically advised that the scar is the only left knee disorder for which service connection is in effect.  In fact, service connection has been denied for residuals of a left knee injury.

If the examiner finds that the Veteran's right knee disorder was aggravated by her service-connected left knee scar, he/she should determine, if possible, to what extent it was aggravated (permanently worsened) beyond the natural progression of the disorder. 

In rendering the requested opinions, the VA examiner should consider the medical and lay evidence of record.  A rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2011 psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

As determined at the March 2011 VA examination, the Veteran has Axis I diagnoses of major depressive disorder and PTSD, and an Axis II diagnosis of borderline personality disorder.

(A)  Regarding the Axis I diagnoses of PTSD and major depressive disorder, the examiner should offer an opinion as to whether each disorder clearly and unmistakably pre-existed service. 

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's described personal assaults, as corroborated by alternative sources of evidence, to include behavioral changes.

(B)  Regarding the Axis II diagnosis of borderline personality disorder, the examiner should offer an opinion as to whether there was additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

In rendering the requested opinions, the VA examiner should consider the medical and lay evidence of record, to include the Veteran's statements regarding incurrence and continuity of symptomatology.  A rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the April 2011 statement of the case, specifically including the VA medical records associated with the Virtual VA claims file.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


